Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.

Response to Amendment
The amendments filed October 11, 2021 have been entered. Accordingly claims 1-24 are currently pending and have been examined. The Examiner acknowledges the amendments of claims 1-2 and 21. Claims 15 and 17-19 are cancelled by applicant. Claims 23-24 are newly presented. The previous 103 rejections has been updated due to applicant’s amendments. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the:
“a whole of a conveyance object” in claim 1, line 7, claim 14 and 21, line 2 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
“a whole of a conveyance object on the upper horizontal surface” in claims 1 and 21

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 recites the limitations “to mount a whole of a conveyance object on the upper horizontal surface” line 7. However, a review of the specification does not disclose that a whole of the conveyance object mounted on the upper horizontal surface and drawings (see figures 3-4, 7a, and 8-14) clearly show that portions of the conveyance object is hanging over the upper horizontal surface mount when mounted. Thus, claim 1 is drawn to new matter, since it incorporates subject matter which is not described or correlated in the original disclosure.
Claim 21 recites the limitations “the mount comprises a mounting table which mounts a whole of the conveyance object on an inside of the upper horizontal surface of the mount table” lines 2-3. However, a review of the specification does not disclose that a whole of the conveyance object mounted on the upper horizontal surface and drawings (see figures 3-4, 7a, and 8-14) clearly show that portions of the conveyance object is hanging over the upper horizontal surface mount when mounted. Thus, claim 1 is drawn to new matter, since it incorporates subject matter which is not described or correlated in the original disclosure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 16, and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1, it should be noted that the original disclosure does not describe a direct relationship that a whole of a conveyance object in on the upper horizontal surface of the mount, and therefore, one of ordinary skill would not be able to properly ascertain the scope of the claimed invention. For examining purposes, the Examiner is to interpret the limitation as any portion of the work piece being in contact with the upper horizontal surface of the mount.  
Claims 11-13 recites the limitation "The processing line according to claim" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “a whole of the conveyance object” in line 2. It is unclear if the applicant is referring to the same whole of the conveyance object as introduced in claim 1, line 7 or if the applicant is referring to a multiple/different whole of the conveyance object, rendering the claim indefinite. It should be noted that the original disclosure does not describe a direct relationship that a whole of a conveyance object in on the upper horizontal surface of the mount, and therefore, one of ordinary skill would not be able to properly ascertain the scope of the claimed invention. For examining purposes, the Examiner is to interpret the limitation as a single conveyance object and as any portion of the work piece being in contact with the upper horizontal surface of the mount.
Claim 21 recites the limitation “the mount comprises a mounting table which mounts a whole of the conveyance object on an inside of the upper horizontal surface of the mount table during conveying” in line 2. It is unclear if the applicant is referring to the same whole of the conveyance object as introduced in claim 1, line 7 or if the applicant is referring to a multiple/different whole of the conveyance object, rendering the claim indefinite. It should be noted that the original disclosure does not describe a direct relationship that a whole of the conveyance object on an inside of the upper horizontal surface of the mount table during conveying, and therefore, one of ordinary skill would not be able to properly ascertain the scope of the claimed invention. For examining purposes, the Examiner is to interpret the limitation as a single conveyance object and 
Any claim not specifically rejected above is rejected due to its dependency on a claim rejected above.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 24 recites the limitations “the conveyance object is a work to be processed” However, the type of object limitation of the conveyance object does not structurally change the device being claimed and does not recite any structural limitations of the gantry type conveying device. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 20, and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katoh (US Patent No. 8,663,077).
Regarding claim 1, Katoh discloses: a gantry type conveying device (Figure 3 element 20), comprising:
	a beam (element 24) horizontally arranged;
a runner (element 25) that runs along the beam (see col. 6, ll. 42-44); 
an elevator (element 26) that is supported movably in upper-lower direction relatively to the runner (see col. 6, ll. 44-48); and 
a mount (element 10) that includes an upper horizontal surface (see figure 1 element 10 (mount) with an upper horizontal surface (elements 113D/E)) and is supported at a lower portion of the elevator (see figure 3 element 10 is located at a lower portion of element 26) to mount a whole of a conveyance object (element 60-66) on the upper horizontal surface without clamping the conveyance object toward the mount during conveying (see col. 11, ll. 54-67 where the prior art states that that the mount is inserted into the conveyance objects (element 60) is lifted by the upper horizontal surface (element 113D/E), furthermore the applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be , the beam being disposed above the mount (see figure 3 element 24 (beam) is disposed over element 10).
Regarding claim 2, Katoh discloses: the gantry type conveying device according to claim 1, wherein the mount is supported at the lower portion of the elevator rotatably around a vertical axis (see col. 6, ll. 42-48 where the prior art states that element 25 is attached to element 30 that “includes a servo motor that consecutively rotates”, thus element 10 which is attached to element 25 via element 30, is supported rotatably around a vertical axis (C-axis)), and wherein the mount has a plate shape and spaces for mounting a plurality of the conveyance objects on both sides opposite in a horizontal direction across the vertical axis (see Detail A and B in the annotated figure below). 

    PNG
    media_image1.png
    900
    746
    media_image1.png
    Greyscale

Regarding claim 20, Katoh discloses: the gantry type conveying device according to claim 1, wherein the beam supports the runner continuously at any position along the beam (Figure 3 element 20) (see figure 3 showing the beam (element 24) supporting the runner (element 25) continuously at any position).
Regarding claim 22, Katoh discloses: the gantry type conveying device according to claim 1, wherein the mount has an open space above the mount and the conveyance object (see figure 11 element 10 (mount) has an unobstructed space above the top surface of the upper horizontal surface (element 113D/E), thus having an open space above the mount and the conveyance object).
Regarding claim 23, Katoh discloses: the gantry type conveying device according to claim 1, further comprising a rotation shaft (element 30), wherein the mount is supported at the lower portion of the elevator rotatably around a vertical axis through the rotation shaft on the vertical axis (see col. 6, ll. 42-48 where the prior art states that element 25 is attached to element 30 that “includes a servo motor that consecutively rotates”, thus element 10 which is attached to element 25 via element 30, is supported rotatably around a vertical axis (C-axis)), and wherein the mount is connected to a lower end of the rotation shaft (see figure 3) where the conveyance objects are disposed on the upper surface on both sides across the vertical axis.
Regarding claim 24, Katoh discloses: the gantry type conveying device according to claim 1, wherein the conveyance object is a work to be processed (Giving that the prior art meets the structural limitations of the gantry type conveying device and since the claim limitations do not further limit the structure of the device, the prior art device would be capable of performing the intended use of supporting the conveyance object).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Katoh (US Patent No. 8,663,077).
Regarding claim 14, Katoh discloses all the limitations in the rejection of claim 1, but appears to be silent the gantry type conveying device according to claim 1, wherein a whole of the conveyance object and the beam are on a same side of the mount vertically.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Katoh in order to provide wherein a whole of the conveyance object and the beam are on a same side of the mount vertically, since rearranging parts of an invention involves only routine skill in the art. The motivation for doing so would to eliminate any obstructions between the user and the conveyance object during operations, thus allowing to easily access the different components during operations. See MPEP 2144.04 (V)
Regarding claim 16, Katoh discloses all the limitations in the rejection of claim 1, but appears to be silent the gantry type conveying device according to claim 1, wherein the upper horizontal surface is larger than a dimension of the conveyance object entirely in a horizontal direction so that the conveyance object is placed on any place inside the upper horizontal surface.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Katoh in order to provide the mount upper horizontal surface is larger than a dimension of the conveyance object entirely in a horizontal direction, since such modification would have involved a mere change in size of a component. Doing so allows the user to have a .
Claims 3-4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Katoh (US Patent No. 8,663,077) in view of Murakami (JP 2004243487).
Regarding claim 3, Katoh discloses all the limitations stated above in the rejection of claim 1, but appears silent the gantry type conveying device according to claim 1, wherein the mount is provided with a positioner that positions the conveyance objects on the mount.
Murakami further teaches it was known in the art to have the gantry type conveying device according to claim 1, wherein the mount is provided with a positioner (Figure 3, element 26) that positions the conveyance object on the mount (Page 6, ll. 1-2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Katoh to incorporate the teachings of the Murakami to provide the gantry type conveying device according to claim 1, wherein the mount is provided with a positioner that positions the conveyance object on the mount. Doing so allows the user to utilize the positioner to support and prevent the work piece from moving during the conveying process. 
Regarding claim 4, Katoh discloses all the limitations stated above in the rejection of claims 1-2, but appears silent the gantry type conveying device according to claim 1, wherein the mount is provided with a positioner that positions the conveyance objects on the mount.
Murakami further teaches it was known in the art to have the gantry type conveying device according to claim 1, wherein the mount is provided with a positioner (Figure 3, element 26) that positions the conveyance object on the mount (Page 6, ll. 1-2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Katoh to incorporate the teachings of the Murakami to provide the gantry type conveying device according to claim 1, wherein the mount is provided with a positioner that positions the conveyance object on the mount. Doing so allows the user to utilize the positioner to support and prevent the work piece from moving during the conveying process. 
Regarding claim 21, Katoh discloses all the limitations stated above in the rejection of claim 1, but appears silent the gantry type conveying device according to claim 1, wherein the mount comprises a mounting table which mounts a whole of the conveyance object on an inside of the upper horizontal surface of the mount table during conveying.
Murakami further teaches it was known in the art to have the gantry type conveying device according to claim 1, wherein the mount comprises a mounting table (see figure 3 elements 5/6 and 25) which mounts a whole of the conveyance object (element 4) on an inside of the upper horizontal surface of the mount table during conveying (see figures 3-6 showing the conveyance object on an inside of the upper horizontal surface (top surface of element 25) of the mount table during conveying).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Katoh to incorporate the teachings of the Murakami to provide the gantry type conveying device according to claim 1, wherein the mount comprises a mounting table which mounts the conveyance object on an inside of the upper horizontal surface of the mount table during conveying. Doing so provides a mounting table that mounts the conveyance object on an inside in order to properly secure the entire object at all points throughout its surface and avoiding any part of the object from hanging off the mount during operations.

Response to Arguments
Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive.
Applicant’s arguments on pages 7-8 that gantry type conveying device features a mount that mounts a whole of a conveyance object on the upper horizontal surface without clamping the conveyance object toward the mount during conveying, and with the beam being disposed above the mount. Accordingly, amended claim 1 is different from Katoh, since claim 1 features that a special shape of the conveyance object to be lifted by the mount is unnecessary. Accordingly, amended claim 1 is patentable over the reference Katoh.
The Examiner respectfully disagrees. As stated in the rejection above, a review of the specification does not disclose that a whole of the conveyance object mounted on the upper horizontal surface and drawings (see figures 3-4, 7a, and 8-14) clearly show that portions of the conveyance object is hanging over the upper horizontal surface 
Furthermore, applicant argues on pages 7-8 that claim 1 of Katoh describes, "a block holder [13] configured to hold the bottom block [60]" (emphasis added). On the other hand, present claim 1 features "a mount...to mount whole of a conveyance object on the upper horizontal surface without clamping the conveyance object toward the mount during conveying." The term "clamp" is defined by LONGMAN Online Dictionary as "to put or hold something in a position so that it cannot move." See attachment. In other words, in Katoh, "a block holder [13] configured to hold [clamp] the bottom block (60)". The gantry type conveying device according to claim 1 is totally different from the block holder 13 of Katoh.
The Examiner respectfully disagrees. The term “hold” does not require that the object being held needs to be clamped in order to for it to not be moved. The term “hold” can be a variety of different ways to support in a particular position or keep from falling or moving. An example would be a user utilized their open palm of their hand in order to hold a pencil without having to clamp their hand into a fist in order to hold the pencil. Furthermore, the embodiment of figure 11 utilized in the previous rejection, clearly shows a mount having an upper horizontal surface with no additional overhead device (does not require element 70) that clamps the work piece onto the mount in order to be 
The applicant further argues on pages 8-9 with respect to claim 16 that the insert piece 13C inserted into the space 60D of the frame shape of the bottom block 60, the bottom wall 60A is always under the insert piece 13C, even if the sizes of components of the block holder 13 or the bottom block 60 are changed. 
The Examiner respectfully disagrees. Katoh does not explicitly disclose that it can only be inserted in the space of 60D but only that mount is being “capable” of being inserted in the space (see col.6, ll. 25-26) and further disclose different mounting configurations thus enhancing the mounting capabilities of the mount. Thus a sizes of components of the block holder in order for the horizontal surface to be sized in order to be larger in dimension of the entire conveyance object is maintain. Thus the claim limitation is met and the arguments are found to be unpersuasive. 
Lastly, applicant argues on pages 9-10 of claims 3-4 and 21 that the primary reference, Katoh, only disclosed positioning of the held bottom blocks on a predetermined workpiece placing position on an upper surface of a table 28 by relative movement (ABSTRACT). Accordingly, the block-transferring tool according to Katoh positions the held block at a predetermined place relative to the table 28 on the bed 29 (see Figs. 3 and 4). In other words, the positioning of the bottom block is carried by the block-transferring tool itself relative to the table 28 which is not involved in the block-transferring tool. Accordingly, Katoh does not provide a positioner for positioning the 
The Examiner respectfully disagrees. As recited in the previous rejection, the Examiner is not relying on Katoh in the teaching of the positioner, but instead utilizes the prior art of Murakami to teach a positioner (element 26) which prevents the work piece from rolling off and moving during conveying operations. Arguments are found unpersuasive since the prior art Katoh is not being relied on for the teachings of the positioner.

Allowable Subject Matter
Claim 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 5, 7, and 8-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 5 and 8-13 recite limitations related to the gantry conveying device, specifically a shifting device comprising a rotary servo motor, a jig, and a work support 
The teaching of Katoh discloses a gantry conveying device having a table (element 28) that is movable in the X-direction (see col. 6, ll. 49-51) and wherein the conveyance objects (element 60-66) are placed in order to have the mount (element 10) lift the objects during operations. However, Katoh table (work support device) does not comprise a rotary servo motor, a jig, and shifts the conveyance object in a direction perpendicular to an extension direction of the beam in a plan view to deliver the conveyance object between itself and the mount, but instead has the mount move in an X-Y-Z direction to and from the table in order to move the conveyance objects during operations. 
Claims 6-7 recite limitations related a processing line comprising the gantry type conveying device according to claim 1 and a machine tool that performs processing of a work, wherein the conveyance object include the work.
The teaching of Katoh discloses a gantry conveying device having a gantry type conveying device that has mount (element 10) to convey a conveyance object (element 60-66) during operations. Katoh further discloses that the device also acts as a machine tool in order to interchange the mount with different types of tool heads which are attached to the spindle (element 30) in order to machine a work piece. However, the above reference conveyance object are not the work being machined by the machine tool, but rather blocks for the work piece to be placed on in order to be machined (see .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        01/06/2022

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723